DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/28/2021, with respect to claim objections and 112 rejections have been fully considered and are persuasive.  The claim objections and 112 rejections of 09/21/2021 has been withdrawn. 
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hartl et al. (US 20120179313, hereinafter Hartl; already of record from IDS).
	Regarding claim 1 (currently amended), Hartl teaches a display unit for a hybrid vehicle having at least one internal combustion engine-powered drive and at least one electric motor-powered drive, the display unit comprising (See at least Hartl: Fig. 1):
a first electronic determining module that determines at least one of a charge/fuel proportion as a proportion of total fuel consumption which is used to charge an energy accumulator for the electric motor-powered drive or a drive/fuel proportion as a proportion of the total fuel consumption which is used to drive the hybrid vehicle (See at least Hartl: Fig. 1; Para. 0007; Para. 0053; Fig. 3; Para. 0058); and
a first display element that receives at least one of the charge/fuel proportion or the drive/fuel proportion from the first electronic determining module, and displays at least one of the charge/fuel proportion or the drive/fuel proportion in addition to the total fuel consumption (See at least Hartl: Fig. 3; Para. 0058).

	Regarding claim 2 (currently amended), Hartl teaches the display unit according to claim 1. Hartl further teaches:
further comprising: a second electronic determining module that determines an electrical increase in range on the basis of the charge/fuel proportion (See at least Hartl: Para. 0058).
a second display element that displays the electrical increase in range in at least one defined form of representation (See at least Hartl: Para. 0058).

	Regarding claim 3 (currently amended), Hartl teaches the display unit according to patent claim 2. Hartl further teaches:
the electrical increase in range is defined by: 
a route extension per unit of time, an increase in charge per unit of time, or a route extension per route section traveled, in addition to a display of a current charge status (See at least Hartl: Para. 0058).

	Regarding claim 4 (currently amended), Hartl teaches the display unit according to patent claim 3. Hartl further teaches:
wherein the form of representation of the electrical increase in range is defined within the display of the current charge status (See at least Hartl: Para. 0058).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663